ORDER DISMISSING APPEAL
The Appeal in the above entitled matter, filed the 30th day of October, 1978, having been received and considered, the Court finds:
The Appeal in this matter was obviously premature as the Appellant subsequently filed his own motion to dismiss several days later. An Appellant should fully pursue his District Court remedies before appealing.
IT IS THEREFORE ORDERED that the Appeal in the above matter be and it hereby is DISMISSED.
Dated this 17th day of November, 1978.
Marie F. Neswood Acting Chief Justice of the Navajo Nation